UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1556


In Re:   MACK NEIL MYERS,

                Petitioner.




     On Petition for Writ of Mandamus.       (0:09-cv-00738-HMH)


Submitted:   September 18, 2009             Decided:   October 13, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mack Neil Myers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mack    Neil     Myers     petitions        for     a     writ    of     mandamus

seeking an order directing the United States District Court for

the   District      of    South    Carolina      to     order        (1)    the   Darlington

County Court to provide Myers with Brady * material; to permit

defense witnesses to testify; to appoint counsel; and (2) the

Darlington County Public Defender’s Office to provide Myers a

copy of his file.                Myers also seeks an order directing the

district court “to stop ignoring [his] due process rights.”                                   In

conjunction      with      his    petition       for    writ      of       mandamus,    Myers

requests authorization, pursuant to 28 U.S.C. § 2244 (2006), to

file a successive 28 U.S.C. § 2254 (2006) habeas petition.

             We deny Myers’ petition for writ of mandamus.                                  This

court     does   not      have    jurisdiction         to    grant         mandamus    relief

against     state        officials.         Gurley          v.    Superior          Court     of

Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).                               Thus, we

cannot     mandate     that      the   district    court         order      the   Darlington

County Court and Darlington County Public Defender’s Office to

provide Myers the relief he seeks.                     Further, Myers’ request for

an order directing the district court to cease violating his due

process rights is well beyond the scope of the writ.                                    In re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001) (party seeking writ

      *
          Brady v. Maryland, 373 U.S. 83 (1963).



                                             2
of mandamus must establish, inter alia, that the requested act

is an official act or an act of duty).

             We    further         conclude           Myers     has       not    satisfied     the

statutory requirement for filing a successive petition under 28

U.S.C. § 2254.              In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:     (1)   a    new    rule     of       constitutional            law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral        review;      or     (2)     newly           discovered         evidence,      not

previously        discoverable         by     due           diligence,          that   would    be

sufficient to establish by clear and convincing evidence that,

but    for   constitutional          error,       no        reasonable      factfinder        would

have found the petitioner guilty of the offense.                                       28 U.S.C.

§ 2244(b)(2).           Myers’      claims    do       not     satisfy      either      of   these

criteria.       Therefore, we deny authorization to file a successive

§ 2254 petition.

             For the foregoing reasons, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus     and    for     authorization              to    file     a    successive        § 2254

petition.       We further deny Myers’ pending motions for discovery,

the appointment of counsel, and reconsideration of the Clerk’s

order deferring ruling on the motion to appoint counsel.                                         We

dispense     with       oral       argument       because        the       facts       and   legal



                                                  3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4